EXHIBIT 10.9


TRISTATE CAPITAL HOLDINGS, INC. OMNIBUS INCENTIVE PLAN


Restricted Stock Grant Agreement




Section 1 – Grant Summary Grantee:
Grant Date:


Number of
Restricted Shares Granted:


Share Price at Grant Date:
Vesting Schedule:    5 Year Standard




Section 2 – Certain Definitions. Capitalized terms that are not defined in this
Agreement are defined in TriState Capital Holdings, Inc. Omnibus Incentive Plan
(“Plan”). If there is a conflict between the terms of this Agreement and the
Plan, the terms of the Plan shall control.


(a)“Agreement” means this Restricted Stock Grant Agreement.


(b)“Cause” shall mean: (i) failure or refusal of Grantee to implement or follow
the reasonable written policies of TriState Capital or to perform the services
associated with Grantee’s employment with TriState Capital provided that
Grantee’s failure or refusal is not based upon Grantee’s belief, in good faith,
as expressed to TriState Capital in writing, that the implementation thereof
would be unlawful; (ii) intentional wrongful conduct which results or which
TriState Capital reasonably concludes could result in a material adverse effect
(financial or otherwise) to the business of TriState Capital; (iii)
embezzlement; (iv) the commission of a felony or any act rising to the level of
or equivalent to a felony (v) the intentional causing of material damage to
TriState Capital’s physical or intangible property or property rights; (vi) any
act involving disloyalty, dishonesty or fraud or criminal conduct; (vii)
insubordination; (viii) consistent or willful disruption of a harmonious work
environment; or (ix) Grantee’s failure to knowingly perform his duties as an
employee of TriState Capital.


(c)“Good Reason” means Grantee’s resignation due to the occurrence of any of the
following conditions which occurs without Grantee’s written consent, provided
that the requirements regarding advance notice and an opportunity to cure set
forth below are satisfied: (1) a material reduction of Grantee’s then current
base salary unless such reduction is part of a generalized salary reduction
affecting similarly situated employees; (2) a change in Grantee’s position with
TriState Capital that materially reduces Grantee’s duties, level of authority or
responsibility; or (3) TriState Capital conditions Grantee’s continued service
with TriState Capital on Grantee’s being transferred to a site of employment
that would increase Grantee’s one-way commute by more than 100 miles from
Grantee’s then principal




--------------------------------------------------------------------------------

EXHIBIT 10.9


residence. In order for Grantee to resign for Good Reason, Grantee must provide
written notice to TriState Capital of the existence of the Good Reason condition
within 60 days of the initial existence of such Good Reason condition. Upon
receipt of such notice, TriState Capital will have 30 days during which it may
remedy the Good Reason condition and not be required to provide for the vesting
acceleration described herein as a result of such proposed resignation. If the
Good Reason condition is not remedied within such 30 day period, Grantee may
resign based on the Good Reason condition specified in the notice effective no
later than 30 days following the expiration of the 30-day cure period.
(d)
“Grant Date” means the date specified as the Grant Date in Section 1.



(e)
“Grantee” is the person named as Grantee in Section 1.



(f)“Restricted Shares” means the shares of common stock of TriState Capital,
$.01 par value, enumerated in Section 1, granted in Section 3 and subject to all
the terms and conditions of this Agreement.


(g)“Retirement” shall mean termination of Grantee’s employment with TriState
Capital as an executive officer of TriState Capital solely due to retirement of
the Grantee upon or after attainment of age sixty-five (65) and after at least
two years of employment with TriState Capital.


(h)“Termination Date” means Grantee’s last date of employment with TriState
Capital. If Grantee is employed by a subsidiary that ceases to be a subsidiary
of TriState Capital and Grantee does not continue to be employed by TriState
Capital or a subsidiary, then for purposes of the Agreement, Grantee’s
employment with TriState Capital terminates effective at the time this occurs.


(i)“Total and Permanent Disability” means Grantee is qualified for long-term
disability benefits under TriState Capital's disability plan or insurance
policy. However, if no plan or policy is then in existence or if the Grantee is
not eligible to participate in the plan or policy, then it means that the
Grantee, because of a physical or mental condition resulting from bodily injury,
disease, or mental disorder, is prevented from performing his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee. In the event an Award issued under the Plan is
subject to Code Section 409A, then, in lieu of the foregoing definition and to
the extent necessary to comply with the requirements of Code Section 409A, the
definition of “Total and Permanent Disability” for purposes of the Award shall
be the definition of “disability” provided for under Code Section 409A and the
regulations or other guidance issued thereunder.


(j)“TriState Capital” means TriState Capital Holdings, Inc., a Pennsylvania
corporation, or any corporate parent, affiliate, or direct or indirect
subsidiary thereof, or any successor to TriState Capital, for which Grantee
performs services, regardless of whether this Agreement has been expressly
assigned to such corporate parent, affiliate, or direct or indirect subsidiary,
or successor.


(k)“Unvested Restricted Shares” shall mean all the Restricted Shares other than
Vested Restricted Shares.






--------------------------------------------------------------------------------

EXHIBIT 10.9


(l)“Vested Restricted Shares” means Restricted Shares that are no longer subject
to restrictions under Section 4 of this Agreement and have vested in accordance
with Section 5 of this Agreement.


Section 3 – Grant of Restricted Shares.


(a)Effective as of the date of this Agreement and subject to the terms and
provisions of the Plan and this Agreement, TriState Capital grants the
Restricted Shares to Grantee. Grantee shall have all of the rights of a
shareholder of TriState Capital, including the right to receive dividends,
subject to Section 6, with respect to such Restricted Shares. Unvested
Restricted Shares are subject to forfeiture to TriState Capital for no
consideration as set forth in Section 5(e).


(b)Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall become effective only if the Grantee promptly executes and
delivers to TriState Capital two signed copies of this Agreement following the
Grant Date, time being of the essence.


(c)In lieu of issuance of stock certificates evidencing the Restricted Shares,
TriState Capital, its transfer agent, or other designee may use a “book entry”
system to evidence the issuance of the Restricted Shares with notations
regarding the applicable restrictions on transfer imposed under this Agreement,
subject to removal of the restrictions or forfeiture pursuant to the terms of
this Agreement. However, if TriState Capital chooses to issue certificates, then
a certificate representing the Restricted Shares subject to the Grant shall be
issued in the name of the Grantee and shall be escrowed with TriState Capital or
its designee(s), subject to removal of the restrictions or forfeiture pursuant
to the terms of this Agreement.


Section 4 – Restrictions. The Grantee hereby acknowledges that Unvested
Restricted Shares may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, gifted or otherwise disposed of (collectively, “disposed of”) and
remain subject to forfeiture under this Agreement until such Unvested Restricted
Shares have vested in accordance with this Agreement and payment of any
withholding tax with respect to such Vested Restricted Shares has been made, and
that Vested Restricted Shares remain subject to any and all transfer
restrictions that may apply to the common stock of TriState Capital.


(a)The Grantee shall not dispose of the Restricted Shares acquired, or any
portion thereof, at any time, unless the Grantee shall comply with the
Securities Act of 1933, as amended, and the regulations of the SEC thereunder,
any other applicable securities law, and the terms of this Agreement. The
Grantee further agrees that TriState Capital may direct its transfer agent to
refuse to register the transfer of any Restricted Shares underlying this
Restricted Shares grant which, in the opinion of TriState Capital’s counsel,
constitutes a violation of any applicable securities laws then in effect or the
terms of this Agreement.


(b)Any certificate representing Unvested Restricted Shares shall, unless the
Compensation Committee determines otherwise, bear a legend substantially as
follows: “The sale or other transfer of the Restricted Shares of stock
represented by this certificate is subject to certain restrictions set forth in
a Restricted Stock Grant Agreement between the registered owner and TriState
Capital Holdings, Inc. A copy of such agreement maybe obtained from the General
Counsel of TriState Capital Holdings, Inc.”






--------------------------------------------------------------------------------

EXHIBIT 10.9


(c)The Grantee further acknowledges and understands that the certificates
representing the Restricted Shares issued hereunder may bear such additional
legend or legends as TriState Capital deems appropriate in order to assure
compliance with applicable securities laws. Any book entry for the Unvested
Restricted Shares will be restricted and subject to stop orders.


(d)Unvested Shares may be transferred to a “family member” as defined in and
pursuant to the terms and conditions set forth in Section A.1.a.5 of the General
Instructions to Form S-8 promulgated under the Securities Act of 1933, as
amended, as such provision may be amended from time to time, on such terms and
conditions as may be determined by the Compensation Committee.


Section 5 - Vesting and Forfeiture.


(a)Service-Based Vesting: 5 Year Standard. Subject to the Grantee’s continued
Employment with TriState Capital as of such date (except as otherwise provided
herein with respect to death, Disability, Change in Control, termination without
Cause, or termination for Good Reason), the Restricted Shares shall vest and no
longer be subject to forfeiture with respect to one hundred percent (100%) of
the Restricted Shares in accordance with the following schedule:


Date    Awards Vesting


(b)Change in Control. In the event of a Change in Control of TriState Capital,
the Restricted Shares shall, to the extent not then vested and not previously
forfeited or canceled, immediately become fully vested if all Awards are to be
settled for cash or securities and terminated or cancelled in connection with
the Change in Control.


(c)Vesting Following Retirement. If Grantee’s employment with TriState Capital
is terminated by reason of Grantee’s Retirement, then, subject to satisfaction
of applicable tax withholding requirements, the Restricted Shares will continue
to vest in accordance with the vesting schedule set forth in Section 5
notwithstanding termination of employment at Retirement; provided that Grantee
remain available to consult with TriState Capital, for a reasonable number of
hours upon reasonable notice to Grantee, for a three year period following
termination of employment.


(d)
Termination of Employment



(1)    General Rule. If the Grantee’s Employment with TriState Capital and its
Affiliates is terminated for any reason other than those reasons specifically
addressed in Sections 5(b), 5(c), 5(d)(2), and 5(d)(3), the Unvested Portion of
the Grant shall forfeit, as provided in Section 5(f).


(2)    Death or Disability. If the Grantee’s employment with TriState Capital
terminates as a result of death or Disability, the Restricted Shares shall, to
the extent not then vested and not previously canceled, immediately become fully
vested as of the date of the death or Disability.


(3)    Termination without Cause or for Good Reason. If Tristate Capital
terminates Grantee’s employment without Cause or if Grantee terminates
employment with Good Reason, the Restricted Shares shall, to the extent not




--------------------------------------------------------------------------------

EXHIBIT 10.9


then vested and not previously canceled, immediately become fully vested as of
the date of Termination.


(e)Vested Restricted Shares – Removal of Restrictions; Payments. Upon Restricted
Shares becoming vested, TriState Capital shall, within thirty (30) business days
thereof, cause all restrictions hereunder to be removed from the book entry
accounts evidencing the Vested Restricted Shares or the certificates
representing such Vested Restricted Shares and, to the extent the Vested
Restricted Shares are represented by certificates, shall cause certificates
representing such Restricted Shares, free and clear of all restrictions (but
subject to any applicable securities law restrictions or other restrictions
imposed upon the common stock of TriState Capital generally), to be delivered to
the Grantee. In lieu of certificated Restricted Shares, such Restricted Shares
may be in book entry form. Notwithstanding anything in the Agreement to the
contrary, TriState Capital will be under no obligation to issue fractional
Restricted Shares. Further, upon vesting of the Restricted Shares (or portion
thereof), the Grantee acknowledges and agrees that any fractional Restricted
Share that is taxable may be settled in cash; provided, however, that, the
parties intend that vesting shall occur in whole shares, and any fractional
shares that might vest in an interim year shall not vest until the final year of
vesting when full shares vest, or fractional shares are settled in cash.


(f)Forfeiture of Unvested Shares. At termination of Grantee’s employment with
TriState Capital, except as provided in Section 5(c), any Unvested portion as of
the date of termination of employment (after giving effect to any vesting that
occurs as a result of such termination) shall be absolutely forfeited, and
returned to TriState Capital for no consideration, and the Grantee and all
persons who might claim through him will have no further interests under this
Agreement of any kind whatsoever.


Section 6 - Voting Rights and Dividends. The Grantee shall have all of the
voting rights attributable to the Restricted Shares issued pursuant to this
Agreement. During the period of restriction, all ordinary cash dividends (as
determined by the Committee in its sole discretion) paid upon any Restricted
Share will be retained by TriState Capital for the account of the relevant
Grantee. Such dividends will revert back to TriState Capital if for any reason
the Restricted Share upon which such dividends were paid forfeits and reverts
back to TriState Capital. Upon the expiration of the period of restriction, all
such dividends made on such Restricted Share and retained by TriState Capital
will be paid to the relevant Grantee. Unless the applicable Award Agreement
provides otherwise, additional shares or other property distributed to the
Grantee in respect of Restricted Shares, as dividends or otherwise, will be
subject to the same restrictions applicable to such Restricted Shares.


Section 7 - Subject to Plan. The Restricted Shares are subject to the terms and
conditions of the Plan, a copy of which is available to the Grantee upon
request, and which is incorporated by reference herein and made a part hereof,
provided the terms of the Plan will not be considered an enlargement of any
benefits under the Agreement. In addition, the Restricted Shares are subject to
any rules and regulations promulgated by or under the authority of the
Committee. Grantee represents and agrees that Grantee has read and understands
the Plan.


Section 8 - Withholding. TriState Capital shall have the authority to withhold,
or to require the Grantee to remit to TriState Capital, prior to issuance or
delivery of any Restricted Shares or the removal of any stop order or transfer
restrictions on the Restricted Shares or any restrictive legends on the
certificates representing the Restricted Shares hereunder, an amount sufficient
to satisfy federal, state and local tax withholding requirements associated with
this Agreement. Additionally, TriState Capital, in its sole discretion, shall
have the right to withhold from the Grantee Restricted Shares with a fair market
value as




--------------------------------------------------------------------------------

EXHIBIT 10.9


determined in good faith by the Compensation Committee equal to the federal,
state and local tax withholding requirements associated with this Agreement. For
this purpose, fair market value shall be determined as of the day that the
withholding obligation arises.


Section 9 - Tax Election. The Grantee acknowledges that (a) the Grantee has been
informed of the availability of making an election in accordance with Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”); (b) that
such election must be filed with the Internal Revenue Service within thirty (30)
days following the date of grant of the Restricted Shares; (c) that the Grantee
is solely responsible for making such election. If the Grantee does not make the
election under Section 83(b), he acknowledges that dividends on the Restricted
Shares will be treated as compensation and subject to tax withholding in
accordance with TriState Capital’s practices and policies; (d) that there are
significant tax consequences to making or not making the election under Section
83(b) of the Code and (e) that the Grantee is advised to consult with tax
counsel or another tax professional to discuss the advantages and disadvantages
of making an election under Section 83(b) of the Code.


Section 10 - Restrictive Covenants. In consideration of TriState Capital’s grant
of Restricted Shares to Grantee as provided in this Agreement, Grantee covenants
and agrees as follows:


(a)    Confidentiality. Grantee acknowledges and agrees that the work product,
any trade secrets and any other information which has commercial value to
TriState Capital and which has been and is treated by TriState Capital as
confidential is confidential and proprietary information belonging solely to
TriState Capital or its customers or suppliers (the “Confidential Information”).
Grantee shall not directly or indirectly use, disclose or publish any
Confidential Information to any person for any reason or purpose whatsoever,
except as necessary for the performance of Grantee’s duties for TriState Capital
or as may be required by law or legal process or in connection with a dispute
hereunder. Upon termination of Grantee’s employment with TriState Capital,
Grantee shall not remove or have removed from TriState Capital’s premises any
materials directly or indirectly relating to any Confidential Information,
including all copies of such material whether in hard copy, electronic media or
in any other form, without first obtaining the written consent of TriState
Capital. Confidential Information shall not include any information that is or
becomes generally available to the public (other than by Grantee in breach of
this Agreement). Upon termination of Grantee’s employment with TriState Capital,
Grantee shall deliver to TriState Capital any Confidential Information, and all
other materials belonging to TriState Capital or its customers or suppliers,
including all copies of such material whether in hard copy, electronic media or
in any other form, which are in Grantee’s possession or control. This section
shall survive the termination of Grantee’s employment with TriState Capital.


(b)    Noncompetition and Noninterference. During the term of Grantee’s
employment with TriState Capital and for a period of 12 months thereafter,
Grantee shall not, directly or indirectly, either individually or as a
principal, agent, employee, employer, shareholder, member, partner, or in any
individual or representative capacity whatsoever, for any reason: (i) solicit
business from any person who was a customer of TriState Capital at any time
during the term of Grantee’s employment with TriState Capital or was a potential
customer of TriState Capital with whom Grantee had contact as part of Grantee’s
position at TriState Capital; or (ii) induce, attempt to induce or assist others
in inducing or attempting to induce any employee, agent, customer or supplier of
TriState Capital or any other person associated or doing business with TriState
Capital (or proposing to become associated or to do business with TriState
Capital) at the time of termination to terminate his or its




--------------------------------------------------------------------------------

EXHIBIT 10.9


relationship with TriState Capital (or to refrain from becoming associated or
doing business with TriState Capital) or in any other manner to interfere with
the relationship between TriState Capital and any such person. This section
shall survive the termination of Grantee’s employment with TriState Capital.


(c)    Injunctive Relief. TriState Capital and Grantee expressly acknowledge and
agree that any violation of the foregoing covenants contained in this section
would cause immediate, serious and irreparable damage to TriState Capital, that
it would be impossible to measure such damages in money and that money damages
would not constitute an adequate remedy for any such breach. Therefore, in the
event of a breach or a threatened breach of the foregoing covenants, TriState
Capital shall be entitled to injunctive relief, restraining and enjoining
Grantee from performing any acts prohibited by the foregoing covenants or
otherwise prohibited by law, in addition to any other rights or remedies
available to TriState Capital. The foregoing covenants shall be construed as
independent of any other provisions of this Agreement, and the existence of any
claim or cause of action of Grantee against TriState Capital, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by TriState Capital of these covenants.


Section 11 - Enforcement Provisions. Grantee understands and agrees to the
following provisions regarding enforcement of the Agreement.


(a)Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and TriState Capital hereby consent to the exclusive jurisdiction of the courts,
and waive any right to challenge jurisdiction or venue in the courts with regard
to any suit, action, or proceeding under or in connection with the Agreement.


(b)No Waiver. Failure of TriState Capital to demand strict compliance with any
of the terms, covenants or conditions of the Agreement shall not be deemed a
waiver of the term, covenant or condition, nor shall any waiver or
relinquishment of any term, covenant or condition on any occasion or on multiple
occasions be deemed a waiver or relinquishment of the term, covenant or
condition.


(c)Waiver of Jury Trial. Each of Grantee and TriState Capital hereby waives any
right to trial by jury with regard to any suit, action or proceeding under or in
connection with any claims relating to the Plan or this Agreement.


(d)Applicable Law and Recapture Policy. Notwithstanding anything in the
Agreement, TriState Capital will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
TriState Capital. Further, to the extent, if any, applicable to Grantee, Grantee
agrees to reimburse TriState Capital for any amounts Grantee may be required to
reimburse TriState Capital pursuant to the terms of any clawback or other
recapture policy in place at TriState Capital, or implemented by TriState
Capital hereafter, as such policy may be amended from time to time, and such
policy shall apply to the Restricted Shares, whether Vested Shares or Unvested
Shares, and any profits realized from the sale of Restricted Shares to the
extent that the Grantee is covered by such policy. If the Grantee is covered by
such policy, the policy may apply to recoup the Restricted Shares or profits
realized from the sale




--------------------------------------------------------------------------------

EXHIBIT 10.9


of Restricted Shares either before, on or after the date on which the Grantee
becomes subject to such policy.


Section 12 - Administrative and Other Provisions


(a)In the event of any change or changes in the outstanding Common Stock of
TriState Capital by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares, or any similar change affecting the common stock, any of which takes
effect after the grant of the Restricted Shares evidenced by this Agreement,
then in any such event the number and kind of Restricted Shares subject to this
Agreement, and any other similar provisions, shall be appropriately adjusted
consistent with such change in such manner as the Compensation Committee, in its
discretion, may deem equitable to prevent substantial dilution or enlargement of
the rights granted to the Grantee hereunder. Any adjustment made shall be final
and binding upon the Grantee and all other interested parties.


(b)Whenever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Shares may be transferred by will or by the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.


(c)Nothing in this Agreement or the Plan shall confer upon the Grantee any right
to continue in the employ of TriState Capital or shall affect the right of
TriState Capital to terminate the employment of the Grantee with or without
cause.


(d)The Restricted Shares received by the Grantee pursuant to this Agreement
shall not be considered compensation for purposes of any pension or retirement
plan, insurance plan or any other Grantee benefit plan of TriState Capital
unless otherwise provided in such plan.


(e)Every notice or other communication relating to this Agreement shall be in
writing and shall be mailed or delivered to the party for whom it is intended at
such address may from time to time be designated by it in a notice mailed or
delivered to the other party as herein provided; provided, however, that unless
and until some other address be so designated, all notices or communications by
the Grantee to TriState Capital shall be mailed or delivered to the Chief Human
Resources Officer of TriState Capital, with a copy to the General Counsel of
TriState Capital, One Oxford Center, 301 Grant Street, Suite 2700 Pittsburgh,
Pennsylvania 15219, and all notices or communications by TriState Capital to the
Grantee may be given to the Grantee personally or may be mailed to him.


(f)This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the Commonwealth of Pennsylvania.


(g)This Agreement will be binding upon and inure to the benefit of the Grantee’s
heirs and representatives and the assigns and successors of TriState Capital and
may be assigned by TriState Capital to any third party, but neither this
Agreement not any rights hereunder will be assignable or otherwise




--------------------------------------------------------------------------------

EXHIBIT 10.9


subject to the hypothecation by the Grantee. Except as may be provided in
Section 4(d).


(h)Whenever possible, each provision in this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such provisions will be deemed amended to accomplish
the objectives of the provisions as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement will remain in
full force and effect.


(i)Any dispute or litigation arising out of or relating to this Agreement will
be resolved n the courts of Allegheny County or the Western District of
Pennsylvania and the Grantee hereby consents to jurisdiction in Pennsylvania.


(j)No rule of strict construction will be implied against TriState Capital, or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Compensation Committee.


(k)The Grantee agrees, upon demand of TriState Capital, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by TriState Capital to implement the provisions
and purposes of this Agreement.


(l)The Grantee hereby grants to TriState Capital a power of attorney and
declares that TriState Capital shall be the attorney-in-fact to act for and on
behalf of the Grantee, to act in his name, place and stead, in connection with
any and all transfers of Restricted Shares, whether Vested Restricted Shares or
Unvested Restricted Shares, to TriState Capital pursuant to this Agreement.


Section 13 - Entire Agreement. This Agreement contains the entire understanding
among the parties regarding the subject matter hereof and thereof and supersedes
all prior written or oral agreements or understandings among the parties
regarding such matters. This Agreement may be modified only by written
instrument signed by each of the parties hereto.


Section 14 - Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same agreement. The execution of a counterpart of the signature
page to this Agreement shall be deemed the execution of a counterpart of this
Agreement. The delivery of this Agreement may be made by facsimile or portable
document format (pdf), and such signatures shall be treated as original
signatures for all applicable purposes.


Section 15 - Construction. As used herein, the word “person” shall be construed
broadly to mean any natural person, corporation, partnership, limited liability
company, association, proprietorship, trust, joint venture or any other legal
entity of whatever nature. Titles and headings to sections and subsections
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.
Whenever the context of this Agreement so requires, the use of the words in the
masculine, feminine or neuter gender shall be construed to include all such
genders.


Section 16 - Compliance with Section 409A. To the extent that any of the terms
or provisions of this Agreement or of the Restricted Shares results in the
application of Section 409A of the Internal Revenue Code of 1986 as amended to
this Agreement, TriState Capital may, without the consent of Grantee, modify the
Agreement and the Restricted Shares to the extent and in the manner TriState
Capital deems necessary or advisable in order to allow the Restricted Shares to
be excluded from the definition of “deferred




--------------------------------------------------------------------------------

EXHIBIT 10.9


compensation” within the meaning of Section 409A or in order to comply with the
provisions of Section 409A, other applicable provision(s) of the Internal
Revenue Code, and/or any rules, regulations or other regulatory guidance issued
under the statutory provisions.


Section 17 - Effective Date. If Grantee does not accept the grant of the
Restricted Shares by executing and delivering a copy of the Agreement to
TriState Capital, without altering or changing the terms of the Agreement in any
way, within thirty (30) days of receipt by Grantee of a copy of the Agreement,
TriState Capital may, in its sole discretion, withdraw its offer and cancel the
Restricted Shares and the Agreement at any time prior to Grantee’s delivery to
TriState Capital of a copy of the Agreement executed by Grantee.


Otherwise, upon execution and delivery of the Agreement by both TriState Capital
and Grantee and, in the event that Grantee is subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to TriState
Capital securities, the filing with and acceptance by the SEC of a Form 4
reporting the Grant, the Restricted Shares and the Agreement are effective as of
the Grant Date.


IN WITNESS WHEREOF, TriState has caused the Agreement to be signed on its behalf
effective as of the Grant Date.




TRISTATE CAPITAL HOLDINGS, INC.






By:
Accepted and agreed to as of the Grant Date
GRANTEE










